DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 11/23/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-37 and 39-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,898,494, in view of Bosch et al (US 2014/0065219 A1) and Zisman et al (US 2016/0235742 A1). 
Claims 28-37 and 39-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-46 of copending Application No. 17/719,439, in view of Bosch et al (US 2014/0065219 A1) and Zisman et al (US 2016/0235742 A1). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 28-37 and 39-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/486,721, in view of Bosch et al (US 2014/0065219 A1) and Zisman et al (US 2016/0235742 A1). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 28-37 and 39-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-67 of copending Application No. 17/104,348, in view of Bosch et al (US 2014/0065219 A1) and Zisman et al (US 2016/0235742 A1). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other. The issued and copending claims recite all of the features of the instantly recited dry powder except for an excipient matrix and a dried water content. The instant claims require an excipient matrix, and a moisture content of less than 5 % or less than 2 %. The instant claims also require dry powder particles formed from a solution comprising a pH modifying agent and a bulking agent.
Bosch disclosed inhalable pharmaceutical compositions [title] for the treatment of pulmonary arterial hypertension [0252]. Methods for making inhalable composite particles comprising a pharmaceutically active agent were disclosed, wherein said methods comprised mixing said particles in a matrix of (e.g., excipients) sodium chloride (e.g., reads on pH modifying agent), sodium citrate [0113], leucine [0236] (e.g., L-leucine disclosed at [0013]), Tween 80 (polysorbate 80) [0237] and trehalose (e.g., reads on a bulking agent) [0239]. 
Bosch’s dry milling method of forming particles referred to milling in at least the substantial absence of liquids. If liquids were present, they were present in such amounts that the contents of the mill retained the characteristics of a dry powder. In some case, dry milling took place in the complete absence of liquid (e.g., reads on dry powder particles formed from a solution comprising a pH modifying agent and a bulking agent) [0036].
Zisman taught dry powder formulations, for pulmonary arterial hypertension [0025], having a moisture content below about 5 % by water weight [0050, 0053].
It would have been prima facie obvious to one of ordinary skill in the art to have used an excipient matrix, dried particles formed with pH modifying agents and bulking agents, and a moisture content below 5 % in the issued and copending formulations. The skilled artisan would have been motivated to form the dried particles.

Claims 28-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of copending Application No. 17/390,514.
Although the claims at issue are not identical, they are not patentably distinct from each other. The species (e.g., system for treating pulmonary hypertension) recited in the claims of the copending application falls within the genus (e.g., dry powder treatment) recited in the claims of the instant application, and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.

	The Examiner notes that the rejections over U.S. Patent No. 10,898,494 and copending Application No. 17/719,439 are newly applied, and have not been traversed.	

	Regarding the rejection over the copending ‘721 application, the Applicant argued that the copending claims relate to a method of treating, whereas the instant claims relate to a treatment.
	The Examiner responds that the copending claims are not considered patentably distinct from the instant claims, in view of Bosch et al and Zisman et al. The claims are instantly drawn to a dry powder dosage of treprostinil, for treatment. Meanwhile, the copending claims are drawn to a method of treating, comprising administering a dry powder dosage of treprostinil. The claims are not considered patentably distinct, and a terminal disclaimer and/or amendment of the claimed subject matter is required to obviate the obviousness-type nonstatutory double patenting rejection.

	Regarding the rejections over the copending ‘348 and ‘514 applications, the Applicant will address the rejections once the claims are otherwise in condition for allowance.
	The Examiner responds that the nonstatutory double patenting rejections are maintained, and terminal disclaimers are required to overcome the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612